EAGLES, Judge.
The only question before us is whether North Carolina had jurisdiction to try this case. Defendant has abandoned its challenge to the sufficiency of the evidence. App. R. 28(a). We note that Florida law also makes issuing and delivering worthless checks a crime, under language substantially similar to our worthless checks statute. G.S. 14-107; Fla. Stat. Ann. Section 882.05 (West Supp. 1986). See State v. Bower, 341 So. 2d 216 (Fla. App. 1976) (general discussion of offense). The commission of a crime is therefore established, and the only question we need decide is jurisdictional.
Jurisdiction in interstate criminal cases is controlled by G.S. 15A-134: “If a charged offense occurred in part in North Carolina and in part outside North Carolina, a person charged with that offense may be tried in this State if he has not been placed in jeopardy for the identical offense in another state.” This statute reflects the general rule among the states, that any state in which an essential element of a crime occurred may exercise jurisdiction to try the perpetrator. 21 Am. Jur. 2d Criminal Law Section 345 (1981); Annot., 5 A.L.R. 3d 887 (1966). Defendant did not challenge the constitutionality of G.S. 15A-134 below, and we need not consider it here. State v. Hunter, 305 N.C. 106, 286 S.E. 2d 535 (1982). At no time has defendant contended that there has been a prosecution in Florida.
North Carolina’s worthless check statute, G.S. 14-107, provides in relevant part:
It shall be unlawful for any person, firm or corporation, to draw, make, utter or issue and deliver to another, any check or draft on any bank or depository, for the payment of money or its equivalent, knowing at the time of the making, drawing, uttering, issuing and delivering such check or draft as aforesaid, that the maker or drawer thereof has not sufficient funds on deposit in or credit with such bank or depository with which to pay the same upon presentation.
*501Under G.S. 15A-134, if “any part” of this offense occurred in North Carolina, this state had jurisdiction to try defendant. The undisputed evidence was that the check was issued in North Carolina; the fact that Wicker added the date and Dickey’s name in Florida did not affect its apparent negotiability. See G.S. 25-3-114 (lack of date does not affect negotiability); G.S. 25-3-110 (general payee terms). This fact alone would support jurisdiction under G.S. 15A-134.
Defendant argues that to write a worthless check does not in and of itself constitute a crime, but that the offense cannot occur until delivery. Therefore, since the check was physically transferred in Florida, delivery occurred there. Until then, no crime had been committed, and therefore only Florida can exercise jurisdiction. Defendant relies only on cases antedating the 1975 effective date of G.S. 15A-134, however. See e.g. State v. Hall, 114 N.C. 909, 19 S.E. 602 (1894). The statute does not fix jurisdiction where the crime was completed, but where any part of the crime occurred. As noted above, this jurisdictional requirement was satisfied here.
We note too that delivery was not completed until Wicker’s phone call from North Carolina. Delivery does not necessarily occur automatically upon physical transfer of an instrument. See G.S. 25-1-201(14). (transfer must be voluntary). Delivery of a deed or instrument to the named payee, subject to the control of the person delivering it or subject to an agreed condition, does not constitute delivery in the eyes of the law. Dunlap v. Willett, 153 N.C. 317, 69 S.E. 222 (1910) (affirming nonsuit in action on bond, where sureties signed subject to approval of board of directors). See also Blades v. Wilmington Trust Co., 207 N.C. 771, 178 S.E. 565 (1935) (no delivery where deed placed in safe deposit box by grantor and made conditional); Huddleston v. Hardy, 164 N.C. 210, 80 S.E. 158 (1913) (Walker, J., concurring). Here Wicker physically transferred the check to Dickey in Florida subject to the condition that Dickey hold it until Wicker got back in touch with him. Wicker’s call four days later from North Carolina authorized Dickey to deposit the check. From the evidence then, the jury could find that delivery was not completed until the call. That too would support a conclusion that some part of the delivery occurred in North Carolina.
*502Defendant has failed to show that North Carolina lacked jurisdiction to try this case. No reversible error appears on the face of the record.
No error.
Chief Judge HEDRICK and Judge COZORT concur.